DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/24/2022 has been entered.


Response to Amendment
The amendment dated 2/24/2022 has been considered and entered into the record.  Independent claims 1 and 31, from which all other claims depend, have been amended to now require the hydrogel nanofibers to be electro-mechanically stretched.  The previous grounds of rejection fail to address this limitation.  Accordingly, the previous grounds of rejection are withdrawn.  Claims 1–34 are examined below.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1–5, 7–10, 25, and 31–33 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Joo (US 2008/0296808 A1) in view of Xu (US 2007/0018361 A1) and Hashi (US 2008/0220042 A1).
Joo teaches a process for electrospinning polymer nanofibers, wherein the fibers are collected in a rotating coagulation bath.  Joo abstract, ¶ 32.  This fiber-formation process is the same as that which Applicant describes as providing electro-mechanical stretching.  See ¶¶ 15, 39, 59 of published application (US 2019/0070339 A1).  Accordingly, the fibers in Joo are electro-mechanically stretched.  Thus, the nanofibers of Joo have a degree of internal polymer alignment, wherein the nanofibers have diameters as low as 50 nm.  See Joo ¶ 19.
Joo fails to teach that the polymer is hydrogel and that the nanofibers are aligned to form a microfiber.
Xu teaches methods for fabricating cross-linked hydrogel nanofibers formed by electrospinning, wherein the nanofibers have improved chemical stability and mechanical properties and are used in artificial organs.  Xu abstract, ¶¶ 3, 7, 18, 47, 80, 83.  
It would have been obvious to one of ordinary skilled to have used a crosslinked hydrogel in electrospinning the fibers of Joo motivated by the desire of practice the invention of Joo to make a particular product that improves the chemical stability and mechanical properties for artificial organ applications.
Hashi teaches the formation of biodegradable nanofibers comprising polymers alginate, fibrin, hyaluronic acid, or combinations thereof for use in artificial organs.  Hashi abstract, ¶¶ 12, 141, 144.  The nanofibers’ diameter may range from about 1 nm to 50 nm.  Id. ¶ 199.  The nanofibers are collected and aligned following electrospinning to form an internally-aligned microfiber in the shape of a rod or conduit having a diameter ranging from 2–50 microns.  See Hashi Fig. 4B, 5B, ¶¶ 140, 183–201; Spec. at 23:25–24:12.  Endothelial progenitor cells, along with other cell types, may be seeded on the surface of the polymer microfiber along with an extracellular matrix protein, such as laminin.  Id. ¶¶ 213, 318, Example 17.  
The ordinarily skilled artisan would have been motivated to collect the Joo nanofibers and make the microfiber of Hashi in order to use the nanofibers in products such as artificial organs.  Additionally, it would have been obvious to have seeded the fibers of Joo with the cells and laminin of Hashi to make a product using the Joo nanofibers.  
Claims 6 and 34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Joo, Xu, and Hashi as applied to claims 1 and 31 above, and further in view of Harris (2008/0145934  A1).  Joo, Hashi, and Xu fail to teach a water content amount for hydrogel polymer nanofibers.
Harris teaches a tissue-engineering scaffold comprising hydrogel nanofibers may be used for implantation into the human body.  Harris abstract.  The hydrogel may have a water content of from about 90 to about 99.9 percent.  Id. ¶ 18.
It would have been obvious to the ordinarily skilled artisan to have looked to Harris for guidance as to a suitable water content for hydrogel to practice the combined invention of Joo, Xu, and Hashi.
Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Joo, Xu, and Hashi as applied to claim 10 above, and further in view of Yoder (US 2008/0025956 A1).  Joo, Xu, and Hashi fail to teach the use of endothelial colony forming cells.
Yoder teaches a scaffold comprising fibrin, fibrinogen, gelatin, hyaluronan, or combinations thereof to support endothelial colony forming cells for the growth of blood vessels.  Yoder ¶¶ 31, 86.
It would have been obvious to the ordinarily skilled artisan to have modified the endothelial progenitor cells of Hashi to be endothelial colony forming cells as the colony forming cells are designed to be highly proliferative.  See Yoder ¶ 96.
Claim 12 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Joo, Xu, Hashi, and Yoder as applied to claim 11 above, and further in view of Blaha (US 2009/0043380 A1).  Joo, Xu, Hashi, and Yoder fail to teach the use of longitudinal alignment of endothelial colony forming cell to the microfiber.
Blaha teaches a tubular stent with an aligned coating on the luminal surface which aligns both the blood flow and the growth of natural endothelial cell layers in a uniform, optimal direction longitudinally along the central axis of the lumen.  Blaha ¶ 50.  The coating is applied to the luminal surface of the stent in the form of longitudinally aligned microfibers or nanofibers.  Id. ¶ 59.  Blaha further teaches that the endothelial cells on the stent are elongated and tend to be aligned with the direction of blood flow and that by aligning the fibers with the preferred, longitudinal alignment of the endothelial cells, endothelial cell deposition on the stent is accelerated.  Id. ¶ 55.  
Accordingly, the ordinarily skilled artisan would have been motivated to modify the microfiber of the combined teachings of Joo, Xu, Hashi, and Yoder to further comprise endothelial colony forming cells aligned longitudinally to the polymer microfiber, due to the optimal direction of endothelial cells as taught by Blaha.  
 Claims 13–15 and 30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Joo, Xu, Hashi, Yoder, and Blaha as applied to claim 12 above, and further in view of Kusuma (The FASEB Journal, published online Aug. 23, 2012).  Hashi, Xu, Yoder, and Blaha fail to teach endothelial colony forming cells depositing extracellular matrix proteins that are circumferentially organized, wrapping around the microfiber.  
Kusuma teaches that endothelial colony-forming cells deposit collagen IV, fibronectin, and laminin, and that concentrically surrounding the endothelial layer is its extracellular matrix, which is circumferentially organized and wrapped around the vessel.  Kusuma 4925 at 2:2.  
Accordingly, the ordinarily skilled artisan would have found it obvious to modify the Hashi microfiber to further comprise extracellular matrix proteins, including laminin, collagen IV, and fibronectin, which are circumferentially organized and wrap around the microfiber, since endothelial colony-forming on a microfiber were known to deposit extracellular matrix proteins, including laminin, collagen IV, and fibronectin and the extracellular matrix is naturally circumferentially deposited by the cells as taught by Kusuma.
Claim 15 is rejected as the extracellular matrix proteins are deposited circumferentially, wrapping around the microfiber.  In other words, the proteins cover a three-dimensional culture, which has more surface area than 2D cultures.  Accordingly, the combined prior art would have higher quantities of extracellular matrix proteins on the surface of the microfiber relative to 2D cultures.  
Claims 16, 21, 22, and 26–29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Joo, Xu, and Hashi as applied to claims 1 and 25 above, and further in view of Shastri (US 2006/0085063 A1).  Joo, Xu, and Hashi fail to teach perivascular cells seeded on the polymer microfiber of Hashi.
Shastri teaches a microfibrous conduit comprising polymer nanofibers, wherein cells are adhered to the interior and exterior surfaces of the conduit, which serves as a regenerative scaffold.  Shastri abstract.  Shastri notes that arteries are composed of vascular smooth muscle cells of in the medial zone and the cells have a role in the structural and function of an artery.  Id. ¶ 5.  Various types of cells may be adhered or seeded on the surface of the polymer nanofibers including endothelial cells and smooth muscle cells, wherein the smooth muscle cells are concentrically oriented and encircle the microfiber.  Id. ¶¶ 14, 17, 71, 113, Figs. 4, 14.  
Accordingly, it would have been obvious to the ordinarily skilled artisan to have encircled the tubular polymer microfiber of Joo, Xu, and Hashi with vascular smooth muscle cells to biologically mimic an artery.  
Additionally, Shastri teaches that vascular smooth muscle cells secrete both elastin and collagen, wherein elastin is responsible for the elastic properties of arteries and the elastin-collagen framework provides the vessel wall with the necessary mechanical strength to withstand radial pressures.  Id. ¶ 5.  Shastri also teaches a fibrous scaffold comprising endothelial progenitor cells, smooth muscle cells, type-I collagen, laminin, and elastin deposited by the smooth muscle cells.  Id. ¶¶ 211, 229.  Thus, it would have also been obvious to have modified with the microfiber of Joo, Xu, and Hashi by encircling the microfiber with extracellular matrix proteins, such as type-I collagen, laminin, and elastin to further mimic an artery.  
Claims 17, 23, and 24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Joo, Xu, Hashi, and Shastri as applied to claims 16 and 22 above, and further in view of Bhatia (US 2015/0246072 A1).  Joo, Xu, Hashi, and Shastri fail to teach the seeding of perivascular pericytes cells seeded on a polymer microfiber.
Bhatia teaches method for forming three-dimensional tissues by depositing cells and extracellular matrix on surface of scaffolds.  Bhatia abstract, ¶ 147.  The cell types may include pericytes, such as collagen types I, III, IV, laminin, and fibronectin.  Id. ¶¶ 67, 107–108, 115, 142.
It would have been obvious to the ordinarily skilled artisan to have seeded (deposited) the pericyte cells of Bhatia on the polymer microfiber of Joo, Xu, and Hashi motivated by the desired to form artificial tissue.
Claims 18–20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Joo, Xu, Hashi, Shastri, and Bhatia as applied to claim 17 above, and further in view of Blaha.  Joo, Xu, Hashi, Shastri, and Bhatia fail to teach the use of longitudinal alignment of endothelial colony forming cell to the microfiber.
Blaha teaches a tubular stent with an aligned coating on the luminal surface which aligns both the blood flow and the growth of natural endothelial cell layers in a uniform, optimal direction longitudinally along the central axis of the lumen.  Blaha ¶ 50.  The coating is applied to the luminal surface of the stent in the form of longitudinally aligned microfibers or nanofibers.  Id. ¶ 59.  Blaha further teaches that the endothelial cells on the stent are elongated and tend to be aligned with the direction of blood flow and that by aligning the fibers with the preferred, longitudinal alignment of the endothelial cells, endothelial cell deposition on the stent is accelerated.  Id. ¶ 55.  
Accordingly, the ordinarily skilled artisan would have been motivated to modify the microfiber of the combined teachings of the prior art to further comprise endothelial colony forming cells aligned longitudinally to the polymer microfiber, due to the optimal direction of endothelial cells as taught by Blaha.  
Claim 20 is rejected as the extracellular matrix proteins are deposited with longitudinal alignment along the microfiber.  In other words, the proteins cover a three-dimensional culture, which has more surface area than 2D cultures.  Accordingly, the combined prior art would have higher quantities of extracellular matrix proteins on the surface of the microfiber relative to 2D cultures.  

Response to Arguments
Applicant's arguments filed 2/24/2022 have been fully considered but they are not persuasive. 
Applicant argues that electrospinning as taught in Hashi and Xu is unsuitable for preparing hydrogel nanofibers because substances such as hydrogel are too delicate for conventional electrospinning processes.  In the new grounds of rejections set forth above, the Examiner has not relied upon the conventional electrospinning processes of Hashi and Xu with hydrogel.  Instead, the Examiner relies upon a process wherein polymer nanofibers are electrospun and collected in a rotating coagulation bath.  Joo abstract, ¶ 32.  
Applicant contends that the electrospinning and rotating coagulation bath collection process of Joo fails to teach electro-mechanical stretching as claimed.  This argument is unpersuasive.  Applicant contends that Joo exclusively focuses on electrical, rather than mechanical forces to thin fibers cited paragraph 27 of Joo.  Applicant also relies upon electrical forces to spin and thin fibers.  See ¶ 60 of published application (US 2019/0070339 A1).  The spun fibers of the instant invention are then stretched during collection using a rotating collection plate.  Id. ¶ 61.  Applicant describes the combination of these two processes – electrospinning followed by stretching using a rotating collection plate – as the claimed electro-mechanical stretching process.  Joo also teaches the use of a rotating collection plate following electrospinning of polymer fibers.  See Joo ¶ 32.  Thus, the Joo fiber-formation process is the same as that which Applicant describes as providing electro-mechanical stretching.  See ¶¶ 15, 39, 59 of published application (US 2019/0070339 A1). 
Applicant further contends that Joo’s teaching that the collected nanofibers are randomly oriented demonstrates that no electro-mechanical stretching of fibers is taught and that the Joo nanofibers do not possess internal polymer alignment as claimed.  Applicant’s arguments are not persuasive because they appear to be directed to a different embodiment of Joo that does not use a rotating collection plate that stretch and align the electrospun fibers.  
Applicant then argues that Joo fails to teach or suggest an apparatus that is suitable for hydrogel nanofibers because Joo relies upon an electrospinning process that requires too high a strain rate to obtain alignment while forming hydrogel nanofibers.  As discussed above, Joo combines the use of electrospinning polymer nanofibers with a rotating collection bath in the same manner Applicant electro-mechanically stretches nanofibers formed using electrospinning to a rotating collector.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D MATZEK whose telephone number is (571)272-5732. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571.272.7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW D MATZEK/Primary Examiner, Art Unit 1786